FILED
                             NOT FOR PUBLICATION                             APR 01 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JOSE LUIS MATA-ALVARADO, aka                    No. 07-74029
 Juan Lopez-Alvarado,
                                                 Agency No. A076-709-351
               Petitioner,

   v.                                            MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Jose Luis Mata-Alvarado, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
immigration judge’s decision granting the government’s motion to terminate

removal proceedings. We dismiss the petition for review.

        Because an order terminating removal proceedings is not an order of

removal, we lack jurisdiction over Mata-Alvarado’s petition for review. Alcala v.

Holder, 563 F.3d 1009, 1013 (9th Cir. 2009).

        PETITION FOR REVIEW DISMISSED.




IH/Research                               2                                   07-74029